Citation Nr: 1211630	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  97-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his friend, J.E.G.C.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

In December 2010, the Board determined that new and material evidence had been received to reopen the claims of service connection for low back, left knee, bilateral hearing loss, and tinnitus disabilities, and remanded those matters on the merits.  In a June 2011 rating decision, service connection for tinnitus was granted.  


FINDINGS OF FACT

1.  A low back disability, diagnosed as partial sacralization of the L5 vertebral body on the left; multilevel degenerative spondylosis of the lumbar spine; and L3-L4 and L4-L5 disc bulges with minimal bilateral neural foramina narrowing, is attributable to service.  

2.  A left knee disability, diagnosed as medial and lateral meniscal tears of the left knee joint with associated semimembranosus sprain conditions, is attributable to service.  

3.  Bilateral hearing loss is attributable to service.  


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as partial sacralization of the L5 vertebral body on the left; multilevel degenerative spondylosis of the lumbar spine; and L3-L4 and L4-L5 disc bulges with minimal bilateral neural foramina narrowing, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A left knee disability, diagnosed as medial and lateral meniscal tears of the left knee joint with associated semimembranosus sprain conditions, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Arthritis and organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Some of the Veteran's service treatment records are missing.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).



Low Back and Left Knee

The Veteran contended that he injured his low back and left knee in a recreational parachute jump during service in Germany in 1962.  He maintained that he was treated soon after service for low back and left knee symptomatology and that the injuries had resulted in his current low back and left knee problems.   He related that around the time of the accident, he was also treated for chicken pox.  Although the few available service treatment records showed treatment for chicken pox, there was no documentation of the parachute accident.  

There are voluminous post-service records.  In a letter received in June 1991, a private physician, Dr. Carolos Hernandez Soriano, indicated that he had been a staff member of a private medical center from August 1963 to April 1968.  During that time, he assisted the Veteran for left knee and low back pain.  Later, in 1982, the Veteran was seen again in 1982 and he referred him to a VA hospital.  In other private medical records, it was noted that the Veteran was seen in April 1982 and that he presented complaining of low back and left knee pain resulting in a parachute accident in service in 1961 or 1962.  

The Board also noted that in two statements, Lorenzo Martinez Izarry, M.D., another private physician stated that he had examined the Veteran in August 1977 and recommended that he not engage in physical exercise for at least a week.  However, he indicated that his treatment records were nonexistent and could have been discarded due to inactivity. 

A December 1989 report of Hector J. Cases, M.D., examined the Veteran and took x-rays of his spine which revealed partial lumbarization of S1 as well as narrowing of the L5-S1 intervertebral spaces.  The Veteran provided the same history of sustaining back trauma in a parachute accident.  He also stated that by 1977, the low back pain worsened and he sought medical treatment.  

In a March 1990 psychiatric evaluation, the Veteran also reported the history of the inservice parachute accident.  

VA treatment records dated from 1982 to 1990 also showed medical treatment.  The Veteran reported that he had suffered injuries to his left leg and low back in a 1962 parachute accident during service.  

At a June 1991 hearing before a hearing officer, the Veteran again described being injured in a 1962 parachute accident.  He reported receiving treatment at a hospital in Germany for another condition (chickenpox) at which time he also received for his knee and back.  The Veteran reported receiving treatment after service on an intermittent basis and noted that both disorders had remained symptomatic.  His friend testified that he had seen the Veteran parachute jump, but did not see him sustain injury.  However, he indicated that he noticed that the Veteran had some condition following service based upon the way he walked. 

Thereafter, records were received from the Social Security Administration (SSA) which essentially show that the Veteran was disabled as a result of back problems, with treatment records dating back to 1982.

In an April 1997 report from his private physician, C. Valle, M.D., Dr. Valle, after providing a detailed history of the accident and notations of subsequent treatment following the incident, indicated that the Veteran's low back problems and left leg problems were related to the cumulative trauma of the parachute jumps and the 1962 accident. 

The Board remanded this case for a VA examination which was conducted in March 2011.  The Veteran again reported the same history of being in a parachute accident during service, landing on uneven ground, and injuring his low back and left knee.  The current diagnoses were partial sacralization of the L5 vertebral body on the left; multilevel degenerative spondylosis of the lumbar spine; and L3-L4 and L4-L5 disc bulges with minimal bilateral neural foramina narrowing; and medial and lateral meniscal tears of the left knee joint with associated semimembranosus sprain conditions.  The examiner stated that there was no documented evidence of low back or left knee injury during and one year after military service.  The examiner indicated that the conditions shown on examination could correlate with a history of trauma to the back and knee from a fall from a moderate height, such as a parachute jump, but nevertheless, it would be speculative to attribute the clinical findings to the Veteran's military service since there was no evidence available of such events.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Both medical opinions in this case, that of Dr. Valle and that of the VA physician, are competent since they were provided by medical professionals.  They are also probative since the examiners reviewed the history, discussed the history, and examined the Veteran.  Basically, the private examiner believed the Veteran's account of his medical history while the VA examiner noted that the current clinical findings were consistent with such a trauma, but was unwilling to accept the history without documentation of such in the claims file.  

Thus, the crux of this case turns on the lay evidence as presented by the Veteran and generally supported by his friend.  There is in fact no inservice documentation of a parachute accident.  However, the majority of the service treatment records are missing.  The Veteran has consistently reported the same history over many years.  Significantly, a private examiner indicated that he had complaints of low back and left knee pain dating back to the accident.  Also significantly, the various VA and private examiners have accepted the Veteran's history over the years.  Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  In this case, the Board finds that the Veteran is credible in his report of the inservice parachute accident.  He has been entirely consistent in his report of the accident.  He has a history of treatment over several decades and has always presented the same history.  A medical professional indicated that there were complaints of low back and left knee pain dating back to the time when the Veteran said he was injured.  Dr. Valle provided an opinion relating current low back and left knee disabilities to service.  The VA examiner recently indicated that current diagnoses were in fact consistent with a parachute accident.  The Board does not find that the lack of the inservice records of that accident should be the sole basis for a negative opinion since the service treatment records are missing and there is no apparent consideration of the lay evidence.  Also, and importantly, the VA examiner did not find that the current diagnoses could not be associated with such an accident, he found the opposite.  

Therefore, in affording competency, credibility, and probative value to the Veteran's account of the inservice injury, the Board finds that Dr. Valle has provided the more persuasive opinion in this case as his opinion was thereby based on a more accurate medical history.  Conversely, the VA examiner did not adequately take into account the Veteran's statements which the Board has found to be both competent and credible.  A medical examination that fails to take into account credible lay assertions of an inservice injury is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (medical examination held inadequate where "examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.").

Accordingly, the Board finds that service connection is warranted for low back and left knee disabilities, currently diagnosed as partial sacralization of the L5 vertebral body on the left; multilevel degenerative spondylosis of the lumbar spine; and L3-L4 and L4-L5 disc bulges with minimal bilateral neural foramina narrowing; and medial and lateral meniscal tears of the left knee joint with associated semimembranosus sprain conditions.  


Bilateral Hearing Loss

At his hearing and in correspondence of record, the Veteran indicated that he had constant ringing in his ears, frequently had to ask people to repeat what they had said, and could not hear televisions or radios well.  He reported being exposed to acoustic trauma during service where he fired weapons.  His mother also submitted a statements in which she indicated that he had hearing loss after service.  Specifically, she stated in a February 1996 statement that upon returning from military service, the Veteran had a hard time hearing the television, when on the phone or when in normal conversations.  The Board noted that the Veteran's DD Form 214 verified that he was an armor crewman and qualified expert with the 90-millimeter tank gun and 45-caliber submachine gun.  As such, the Board accepts that the Veteran competently and credibly described inservice acoustic trauma.

VA outpatient records dated in 1991 also reflected treatment for hearing loss.  

In July 1997 and August 1999 audiological evaluations at the Interdisciplinary Health Clinic, the Veteran reported tinnitus.  The August 1999 report also reflected that the Veteran had normal hearing to 1000 Hertz, slight sensorineural loss at 2000 Hertz in the right and left ears, and an abrupt drop of severe to profound degree of hearing loss from 3000 hertz and up.  Thus, hearing loss by VA standards was shown on this examination.  

Thereafter, a December 2000 private audiological evaluation makes reference to the Veteran's inservice noise exposure when diagnosing sensorineural hearing loss and tinnitus.  

In February and June 2001 statements of the Veteran's private physician, A. Badui, M.D., Dr. Badui indicated that the veteran had bilateral sensorineural hearing loss.  It was noted that he had a history of being in the Army and being exposed to loud noises.  The physician stated that the Veteran's type of hearing loss was in relation, sometimes with acoustic trauma and exposition to loud noises.  

The Board remanded this case for a VA audiological evaluation which was conducted in April 2011.  The examiner noted the Veteran's history of military noise exposure as a tank gunner and being on the firing range.  Hearing loss per VA standards was shown on audiological testing.  Tinnitus was also reported and the Veteran indicated that it had existed since service.  The examiner indicated that age-induced hearing loss should be considered since it had been proven to cause progressive damage to the inner structures of the ear, causing hearing loss.  That being noted, the examiner was unable to resolve whether hearing loss was related to service without resorting to mere speculation.  However, the examiner provided an opinion hat tinnitus was related to service.  It appears that the basis was the inservice report of noise exposure and the Veteran's self-report of tinnitus since service.  Tinnitus was thereafter service connected.  

The Veteran is competent to report hearing loss.  The Board again must assess the Veteran's credibility.  The Board finds credible, as previously noted, his reports of inservice acoustic trauma.  It is unclear why the examiner did not provide an opinion regarding the inservice acoustic trauma since such an opinion was provided for the claimed tinnitus.  Thus, the opinion is incomplete in that regard.  However, the Board finds that there is sufficient satisfactory lay evidence of continuous symptoms of hearing loss since service to establish a link between the inservice acoustic trauma and the post-service bilateral hearing loss diagnosis.  The Veteran and his mother have provided competent and credible statements establishing the presence of decreased hearing since service.  The Board acknowledges the possibility of age-related hearing loss; however, before the Veteran had advanced in age, he had decreased hearing following significant inservice noise exposure.  The private examiner apparently accepted the Veteran's report of his history of acoustic trauma as being consistent with current findings.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The inservice noise exposure, lay evidence, and clinical findings of hearing loss generally support the claim while the VA examination opinion does not.  However, the VA examination was incomplete.  In 


viewing the evidence in its totality, the Board finds that it is in equipoise.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for a low back disability, diagnosed as partial sacralization of the L5 vertebral body on the left; multilevel degenerative spondylosis of the lumbar spine; and L3-L4 and L4-L5 disc bulges with minimal bilateral neural foramina narrowing, is granted.  

Service connection for a left knee disability, diagnosed as medial and lateral meniscal tears of the left knee joint with associated semimembranosus sprain conditions, is granted.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


